Citation Nr: 9922671	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-46 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1981.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1994 rating action 
in which the RO denied the veteran's claim of entitlement to 
service connection for a left ankle disorder.  The veteran 
filed an NOD in October 1994, and an SOC was issued by the RO 
the following month.  The veteran filed a substantive appeal 
in December 1994.  A supplemental statement of the case 
(SSOC) was issued in January 1995.  In February 1995, the 
veteran offered testimony before a hearing officer at the 
VARO in Montgomery, AL.  A Hearing Officer Decision was 
issued in July 1995.  Thereafter, the veteran's appeal came 
before the Board, which, in a June 1998 decision, remanded 
the appeal to the RO for further development.  Additional 
SSOC's were issued in November 1998, April 1999, and June 
1999.  


REMAND

The Board notes that the veteran's claim was remanded in June 
1998 for a VA medical examination to assess the etiology of 
his left ankle disorder.  The veteran had undergone extensive 
treatment of his left ankle in service, but the first 
documented post-service medical treatment was not until 
February 1988.  We thus found that the evidence of record 
presented a conflict as to whether the veteran's current left 
ankle disorder was incurred in service.  See Board of 
Veterans' Appeal Decision, Docket No. 94-46 816A, dated June 
25, 1998.  

Following the Board's remand, the RO scheduled the veteran 
for a VA examination in November 1998.  Correspondence to the 
veteran's last known address in Durham, NC, notifying him of 
the date of the examination, was returned by the U.S. Postal 
Service to the RO as not deliverable as addressed, with the 
notation "unable to forward."  The veteran failed to report 
for his scheduled examination, and later that month, the RO 
issued an SSOC in which the veteran's claim was denied.  The 
SSOC cited to, and quoted from, 38 C.F.R. § 3.655, "Failure 
to report for Department of Veterans Affairs examination."

In January 1999, the veteran submitted, through his 
representative, a VA Form 21-4138 (Statement in Support of 
Claim) to the RO, in which he indicated that he was prepared 
to take a VA examination as soon as possible.  He noted his 
current address to be in Durham, NC, at the same location to 
which the RO had previously mailed correspondence.  

In February 1999, the veteran was re-scheduled for a VA 
examination but failed to report.  In April 1999, an SSOC was 
issued by the RO, again denying service connection for a left 
ankle disorder.  The SSOC was sent to the veteran's address 
in Durham, NC.  Thereafter, the RO was notified that the 
veteran was no longer living in Durham, NC, but had moved to 
a new address in Alexander City, AL.  The April 1999 SSOC was 
reissued by the RO in June 1999, and sent to the veteran at 
his new address.  

In July 1999, the RO received a letter from the veteran in 
which he stated that he had moved to Alexander City, AL, to 
take care of his sister, who reportedly was recuperating from 
a motor vehicle accident.  He noted that he had not received 
notification of the VA examination scheduled for him in 
February 1999, and that he was just now receiving forwarded 
mail from his old address in Durham, NC.  The veteran also 
noted that he still desired a VA examination.  

Also in July 1999, the RO issued a deferred rating decision.  
The decision noted that the Board's remand had required a VA 
examination, that the veteran had moved to Alabama, and that 
his claims file needed to be transferred to the VARO in 
Montgomery.  

The Board notes that a remand confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet.App. 268 (1998).  In 
this instance, the veteran's claims file has been returned to 
the Board, and the veteran has not been afforded a VA 
examination in accordance with the June 1998 remand order.  
In its July 1999 deferred rating decision, the RO in Winston-
Salem noted the claims file was to be transferred to the VARO 
in Montgomery, AL, although it does not appear from the 
record that such a transfer has taken place.  

Therefore, the Board finds that the veteran's appeal must 
again be remanded so that the VARO with current jurisdiction 
over the veteran's appeal can be identified, and the veteran 
can be scheduled by that regional office for a VA 
examination.  The Board is cognizant that, while the RO in 
Winston Salem has been very diligent in attempting to have 
the veteran evaluated by a VA examiner, it appears that this 
duty to assist the veteran has been frustrated by the 
veteran's failure to report for his scheduled VA examination 
needed to produce evidence essential to his claim.  We wish 
to emphasize to the veteran that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992). 

Therefore, a scheduling of a VA examination is in order, with 
review of the in-service and post-service medical records, to 
clarify the etiology of the veteran's left ankle disability 
before a final determination is made as to the veteran's 
claim.  Accordingly, further appellate consideration will be 
deferred, and the case is REMANDED to the RO for the 
following action:

1. The VARO in Winston-Salem, NC, should make a 
determination as to which VARO currently has 
jurisdiction over the veteran's claim.  If 
other than the VARO in Winston-Salem, the 
veteran's claims file should be transferred to 
that VARO so that compliance with the Board's 
June 1998 remand order may be accomplished.  

2. In complying with the remand order, the RO with 
current jurisdiction should obtain the names 
and addresses of all medical care providers (VA 
or non-VA) who have recently treated the 
veteran for his left ankle disability.  The RO 
should request that the veteran furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA 
source identified.  The RO should attempt to 
obtain any such private treatment records and 
any additional VA medical records, not already 
on file, which may exist and incorporate them 
into the claims folder.  

3. The veteran should then be scheduled for a VA 
medical examination to evaluate the nature of 
his left ankle disability.  Before examining 
the veteran, the examiner should review the 
claims folder, including a copy of this Remand 
and any evidence added to the record.  The 
examiner's report should set forth a diagnosis 
of the current left ankle disability.  In 
addition, it is requested that the examiner 
express an opinion as to the etiology of the 
veteran's left ankle disability, and whether, 
and to what extent, his current disability was 
incurred in service.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  

4. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken remains adverse to the veteran, 
he and his accredited representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) concerning all evidence added to the 
record since the last SSOC.  Thereafter, the 
veteran and his representative should be given 
an opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in Remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



